ITEMID: 001-90028
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: DICKIE v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Giovanni Bonello;Lech Garlicki;Ledi Bianku;Nebojša Vučinić;Nicolas Bratza;Päivi Hirvelä
TEXT: The applicant is a British national. He was born in 1933 and lives in Leicester. The United Kingdom Government (“the Government”) were represented by their Agent, Ms E. Willmott, of the Foreign and Commonwealth Office, London.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant’s wife died on 12 August 1998 at the age of 62. At the time of her death, she had been in receipt of a retirement pension for over two years. The applicant, who reached the age of 65 one week after the death of his wife, subsequently contacted the Benefits Agency to enquire whether, in addition to his own pension, he was entitled to inherit part of his wife’s pension. He received a negative answer. In 2001 he submitted a claim for widow’s benefits to the Benefits Agency. The claim was rejected by a decision of 5 September 2001, on the ground that the claimant was not a woman. This decision was reconsidered by a reviewing officer within the Benefits Agency, who upheld it on 4 October 2001. The applicant did not appeal.
The possibility of obtaining a higher retirement pension was introduced by the National Insurance Act 1959. This made provision for the payment of extra social security contributions by employees, entitling them to receive Graduated Retirement Pension (GRB) along with the basic State contributory pension. Where a married man who had paid such extra contributions died, his widow was entitled to receive an additional pension equal to half the rate of the deceased’s GRB. This was payable immediately if the widow had already reached pensionable age, or upon reaching pensionable age, as long as she had not remarried. The scheme thus afforded some additional financial protection for widows in old age. Subsequent legislative reform ended the payment of graduated contributions in April 1975. The right of widows already receiving part of their husband’s GRB, or to receive it when they reached pensionable age, was preserved. GRB was replaced by State Earnings-Related Pension Scheme (SERPS), introduced by the Pensions Act 1975. This too provided for widows to inherit part of the pension earned by their husbands.
The right of widowers to inherit part of the additional pension earned by their wives took effect on 5 April 1979. Men widowed after that date could receive a higher pension on condition that their wives had satisfied the prescribed conditions and that both husband and wife had attained pensionable age at the time of bereavement, a condition that did not apply to widows. The social security position of widowers was generally improved as of 9 April 2001, from which date they became entitled, in principle, to an identical suite of bereavement benefits to widows (for details of the relevant legislative provisions, see Runkee and White v. the United Kingdom, nos. 42949/98 and 53134/99, §§ 18-20, 10 May 2007). This group of widowers may inherit additional pension under the same conditions as widows. According to the Government, Parliament opted to achieve full equalisation in relation to inherited additional pension in stages. This will take effect on 6 April 2010. All widowers who reach pensionable age after that date, irrespective of when their wives died, will be able to claim additional pension on the basis of the social security contributions paid by the latter. This change will not, therefore, affect the applicant.
